I am 
proud to represent a small but great nation, El Salvador, 
before the Assembly. Our history has been full of 
painful moments, but also times of hope and courage. 
For years, we struggled to achieve democracy. We 
marked a historic global milestone when we became 
the first country in the region to end a painful civil war 
through dialogue and reconciliation in order to begin to 
build a democratic country.

Like most developing countries, we face the familiar 
challenges of reducing poverty and social inequalities 
and building the conditions needed for families to 
have healthier and safer lives. Experience has shown 
us that it is only through solidarity, respect, inclusion 
and equity that we can overcome those challenges. In 
recent years, we have made significant strides in human 
development. In rural areas, we have reduced extreme 
poverty to 13.6 per cent; we have allocated 14.8 per cent 
of our gross domestic product to social spending; and 
we have raised primary education coverage to 93.7 per 
cent and reduced illiteracy by a little over 5 percentage 
points. We have achieved an important reduction in 
maternal mortality, and we have improved sanitation 
services and access to drinking water for the population.

We have witnessed significant changes, and just 
as we did 14 years ago at the Millennium Summit, we 
are working on the parameters that will lead us to a 
more just and equitable world. However, our debt to 
humankind remains. We continue working to create 
factors that can enhance our human development and 
provide stronger social protection, which will allow us 
to ensure universal access to basic social services on a 
sustainable basis.

We are one year away from the most important 
world summit in our history, where we will evaluate 
the Millennium Development Goals (MDGs), in 
particular the goals that have been achieved, and 
where we will define the new post-2015 development 
agenda, based on a new comprehensive, transformative 
and inclusive development paradigm. We believe in 
a vision for development that meets the needs of our 
peoples, in which all human beings have a full and 
dignified life, living in democracy and enjoying the 
right to sovereignty and determination and the right to 
choose our path towards peace and development. The 
new agenda must integrate universal issues, such as 
migration, climate change, food security, education, 
health, public safety and world peace. We must not keep 
repeating the errors of the past. Based on the experience 
of the MDGs, we must reduce the inequality gaps and 
the structural causes of poverty and exclusion.

The new global agenda requires us to come to an 
agreement on how to face the great threat of climate 
change, which afflicts us with hardships and limits the 
opportunities for families to live with dignity. The next 
few months are key for the establishment of a road map 
to implement the parameters of the new development 
paradigm. We must work together, using an approach 
based on shared but differentiated responsibilities.

It is urgent to amend the existing financial 
architecture and international cooperation mechanisms 
so that they meet the needs of our peoples with 
effective institutions and transparent mechanisms. 
We must renew the terms under which development 
assistance is granted, review its amounts and ensure 
the implementation of procedures that facilitate 
the principles of sustainable development. The new 
development indicators should make exclusion and 
inequality visible. To that end, measurements must focus 
on whether needs are met and opportunities provided. 
The objectives and goals should address personal 
fulfilment and our right to the pursuit of happiness as 
much as the economic growth of countries.

I call upon the United Nations to maintain its 
resources and programmes in Latin America, and 
in particular in Central America, regardless of the 
macroeconomic classification of our countries. To 
reduce the United Nations presence would only 
exacerbate the serious economic and social inequality 
problems suffered by the region.


Financing for development is vital for the 
implementation of the sustainable development goals 
and the post-2015 development agenda. I reaffirm the 
resolution adopted by the Council of Ministers of the 
Central American Integration System (SICA), which 
stresses that financing for development should be based 
on the priorities of the countries concerned, making use 
of innovative financing mechanisms. We must explore 
new sources, such as the resources found in offshore 
areas, a global asset to which only a handful of countries 
now have access. El Salvador expresses its commitment 
to the new global alliance for development, based on 
the Monterrey Consensus, the Doha Declaration on 
Financing for Development and the outcome document 
of the United Nations Conference on Sustainable 
Development (resolution 66/288, annex).

Much work still lies ahead. However, countries will 
not be able to accomplish that work unilaterally, but 
should rather take action within the framework of the 
United Nations. We must also unite to advance the reform 
process of the United Nations, especially since we need 
a strengthened and renewed Organization. We need a 
General Assembly, the main forum for global debate, 
with an agenda focused on the most pressing issues of 
the international community, and a Security Council 
open to increased representation and participation 
by all Member States. We call for the strong support 
and political will of all Member States, so that we can 
have an Organization that can provide timely support 
in the face of the new challenges posed by history. In 
the context of those global challenges, our Government 
reaffirms its call for a comprehensive and inclusive 
development agenda for social peace, capacity-building 
and consensus-building across sectors.

In recent years, my country has launched a 
transformation process that focuses on sustainable 
development, the fight against poverty and the 
reduction of inequality, exclusion and social injustice, 
and that promotes an equality agenda with a focus on 
gender and human rights. In our country, the Universal 
Social Protection System Law is an invaluable tool that 
integrates for the first time a network of social policies 
and strategies that provides basic services to people, is 
focused on the most vulnerable population groups and 
is designed to address the main challenges we face.

El Salvador makes every effort to improve the quality 
of life of the population and to build the conditions that 
will help us to strengthen family unity, values and create 
opportunities for new generations and raise awareness 
about the risks of irregular migration, especially to the 
United States. I call upon the international community 
to support us in overcoming the situation generated 
by the increased flow of unaccompanied migrant 
children travelling to the United States. The United 
Nations system, including the General Assembly, 
must play a greater role in addressing the migration 
issue and recognize that human mobility is a relevant 
factor in the Organization’s work and include it in the 
implementation of the post-2015 development agenda.

As we address that phenomenon, which has many 
causes, we are convinced that we must act with a 
comprehensive approach that provides protection 
for the rights of our children, ensures respect for 
the due process of law and provides support for the 
reunification of children with their parents. We must 
work with the communities of origin of the migrant 
population to create better conditions and increase the 
investment in education, health, safety and jobs — all 
from a perspective of joint responsibility among the 
countries of origin, transit and destination.

Threats to public safety represent another major 
challenge faced by our country and others in the region 
and throughout the world. We will not rest until we 
ensure the necessary conditions for Salvadorans to live 
safely and in peace. The various sectors of our society 
are responding to the call of our Government, and we 
hope that the international community will strengthen 
its support for the titanic struggle that El Salvador and 
Central America are waging against violence in all its 
different forms.

We observe with concern the many conflicts and 
threats to international peace and security. We deeply 
regret the loss of lives, particularly of children, as 
a result of the indiscriminate attacks in Gaza. We 
welcome the peace plan presented by Egypt, and we 
urge the parties involved to endeavour to ensure a firm 
and lasting peace that achieves the coexistence of two 
States, Israel and Palestine, within secure borders.

We are concerned about the recent attacks and 
human rights violations committed by the self-
proclaimed Islamic State against the defenceless civilian 
population. We call on the international community to 
close ranks in United Nations bodies so as to put an end 
to those brutal acts. Only the coordinated action of our 
multilateral system can achieve the results to which we 
all aspire.


We will always be committed to peace. All citizens 
of the world must become peacemakers, as Saint 
John Paul II himself said during one of his visits to 
El Salvador. El Salvador, as a beneficiary of United 
Nations support during our historic peace process, 
cannot fail to strengthen its commitment to support 
peacekeeping operations around the world. As a 
country, we are providing support through our prompt 
contribution to the United Nations Multidimensional 
Integrated Stabilization Mission in Mali, and we are 
standing with the Haitian people in their recovery 
process, as part of a joint effort of the United Nations 
system, which cannot be neglected.

I wish to stress that human rights is one of the 
priority working areas of our foreign policy. In that 
context, El Salvador has presented its candidacy to the 
Human Rights Council, which will hold elections at 
this session of the General Assembly. Our candidacy 
represents an opportunity for us to continue to fulfil 
our international commitments and to demonstrate the 
importance of living under the rule of law in harmony 
with our environment.

In our efforts in pursuit of peace and inclusive and 
equitable development, there is no place for contempt 
for fundamental principles and freedoms. I refer here 
to the economic, trade and financial blockade against 
the sister Republic of Cuba, which, in spite of that 
unilateral action against its people, has overcome the 
obstacles and adversity imposed on it with exemplary 
perseverance and determination. Consequently, 
El Salvador calls for an end to the blockade. We believe 
that the inclusion of Cuba in the list of States sponsors 
of international terrorism is unfounded. Cuba must be 
removed from that mechanism, whose sole purpose is 
to justify the blockade.

I want to highlight the contribution to multilateralism 
made by the countries of Central and Latin America 
and their regional organizations. Let me mention in 
particular the Central American Integration System, 
where we have be able to set out a multidimensional 
regional agenda that guides our regional work through 
five main pillars: economic integration, social 
integration and the fight against poverty, comprehensive 
disaster management and the adaptation to climate 
change, institutional strengthening and democratic 
security.

The Central and Latin American region needs 
international support for the Central American 
Security Strategy, which will allow our Governments 
to complement national efforts and have a greater 
impact on regional security. I reiterate the call for the 
international community to give its full support to the 
Strategy. The activities of regional bodies, such as SICA 
and the Community of Latin American and Caribbean 
States, are fundamental and are aimed at strengthening 
solidarity and cooperation among all peoples of the 
world.

As I have stated, we are witnessing an 
unprecedented process of change in the world, which 
brings with it both opportunities and challenges. If we 
are to succeed, we must unite and integrate our peoples 
and Governments in a global community — committed 
to the values of democracy, peace, equality, progress 
and development. I conclude by stating that, within 
our modest possibilities, we are ready to meet that 
challenge.
